In an action to recover the down payment made on a contract for the sale of real property, defendants appeal from a judgment of the Supreme Court, Nassau County, entered August 20, 1976, which is in favor of plaintiffs and against them, upon an order of the same court, dated August 12, 1976, which, inter alia, granted plaintiffs summary judgment as to their first cause of action. Plaintiffs purport to cross-appeal from the said order and judgment insofar as they failed to grant them judgment as to their second and third causes of action. Cross appeal dismissed, without costs or disbursements (see Howe Ave. Nursing Home v Nafus, 54 AD2d 686, 687). Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Pittoni at Special Term. Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.